Exhibit AMERICAN APPAREL REPORTS JANUARY 2009 COMPARABLE STORE SALES § January 2009 Comparable Store Sales Increased 2% LOS ANGELES, February 5, 2009 American Apparel, Inc. (NYSE Alternext US: APP) today announced the company's comparable store sales (unaudited) for the month of January 2009. American Apparel reported that for the month of January 2009, sales for stores open for more than twelve months increased 2% over the year ago period, on a constant currency basis. For the month of January 2008, comparable store sales increased 40%. There were 164 stores in the sales comparison for January 2009. American Apparel opened two new retail stores during the month of January in San Francisco, California and Quebec City, Quebec, and also closed one retail location. About American Apparel American Apparel is a vertically integrated manufacturer, distributor, and retailer of branded fashion basic apparel based in downtown Los Angeles, California. As of January 31, 2009, American Apparel employed over 10,000 people and operated more than 260 retail stores in 19 countries, including the United States, Canada, Mexico, Brazil, United Kingdom, Austria, Belgium, France, Germany, Italy, the Netherlands, Spain, Sweden, Switzerland, Israel, Australia, Japan, South Korea, and China.
